DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Claims
The amendment filed on 01/19/2021 has been entered and fully considered.  
Claims 1, 6 and 12 have been amended.
Claims 4 and 9 are canceled.
Claims 1-3, 5-8, and 10-12 are pending in Instant Application.
Response to Arguments
Applicant’s arguments, see remark's, filed 01/19/2021, with respect to the rejection(s) of claim(s) 1, 6 and 12 under 35 USC § 103 have been fully considered and are persuasive.  
Applicant’s arguments with respect to claim(s) 1, 6, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miersch-Wiemers et al. (US-9340197-B1) in view of Gibson et al. (US-20160114792-A1), and further in view of Imai et al. (US-2002/0024306) and still further view of Shiraishi et al. (US-6,570,265).
	Regarding claim 1, Miersch-Wiemers discloses a cruise control system for a mild hybrid electric vehicle, the cruise control system comprising:
	a controller (Miersch-Wiemers: col. 4, line 2, the controller 64); 
FIG. 1 illustrates a vehicle 20 with a mild hybrid powertrain including an internal combustion engine 24 and an electric motor 28) connected to the controller (Miersch-Wiemers: col. 4, lines 5-7, the controller 64 establishes an electric connection between the interface 52 and the electric motor 28 whereby operation of the electric motor 28; and Claim 11, The mild hybrid vehicle of claim 8, wherein the electric motor is an integrated starter-generator) and starting an engine or generated by an output of the engine (Miersch-Wiemers:  col. 2, lines 47-49, The electric motor 28 can be integrated with the internal combustion engine 24 (e.g., an integrated starter/ generator)); 
	a user interface device connected to the controller and executing an interface with a user (Miersch-Wiemers: col. 4, lines 1-8, a voice command may be recognized by the controller 64 to enable the interface 52. Alternative input methods can also be used in conjunction with the interface 52. In response to the specified enabling action, the controller 64 establishes an electric connection between the interface 52 and the electric motor 28 whereby operation of the electric motor 28 is controlled solely in response to inputs from the interface 52). 
	 Miersch-Wiemers teaches a MHSG, however, does not explicitly teach wherein:
	a vehicle speed detecting device connected to the controller and detecting a of the mild hybrid electric vehicle, 
	wherein the controller is configured for controlling an operation of the engine, setting a target speed during a cruise mode operation according to signals input from the user interface device, and determining a compensation torque of the MHSG based on the speed of the mild hybrid electric vehicle and the target speed to control an operation of the MHSG and
 and after controlling the operation of the MHSG, controlling of the operation of the engine by supplying an amount of fuel determined according to the regenerative braking torque, to the engine.
	However, in the same field of endeavor Gibson teaches: 
	a vehicle speed detecting device (Gibson: Para. [0032], line 11, Vehicle speed sensor 265. * Examiner interprets the vehicle speed sensor is an example of a vehicle speed detecting device) connected to the controller and detecting a speed of the electric vehicle (Gibson: Para. [0037],  lines 1-4, Referring now to FIG. 3, a block diagram of an example hybrid vehicle speed control system is shown. Vehicle speed or cruise control system 300 receives a desired vehicle speed from a driver or a controller), 
	wherein the controller is configured for controlling an operation of the engine (Gibson: Para. [0016], lines 1-4, Referring to FIG. l, internal combustion engine 10, comprising a plurality of cylinders, one cylinder of which is shown in FIG. 1, is controlled by electronic engine controller 12; and Para. [0021], lines 5-6, Controller 12 is shown receiving various signals from sensors coupled to engine 10), setting a target speed during a cruise mode operation according to signals input (Gibson: Para. [0003], lines 1-5, The same driveline modes may be made available when the hybrid vehicle is operating in a cruise or speed control mode. The vehicle may enter speed or cruise control mode when prompted to do so by a driver or a controller. The driver or controller selects a desired vehicle speed), and determining a , At 502, method 500 judges if the hybrid vehicle is in a speed control or cruise control mode. The vehicle may enter speed control mode in response to an operator or controller request. During speed control mode, the driver or controller requests a desired vehicle speed. The engine and/or DISG torque is adjusted to provide the desired vehicle speed. In particular, the engine and/or DISG torque is adjusted in response to a difference in desired vehicle speed and actual vehicle speed. ***Examiner notes that Miersch-Wiemers already taught a MHSG so in combination with Gibson, a MHSG is taught), and the target speed to control an operation of the MHSG (Gibson: Para. [0039], lines 7-9, FIG. 4, the hybrid vehicle is operating in a closed-loop speed control mode where vehicle speed is controlled to the desired vehicle speed; and Para. [0058], lines 1-10, At 502, method 500 judges if the hybrid vehicle is in a speed control or cruise control mode. The vehicle may enter speed control mode in response to an operator or controller request. During speed control mode, the driver or controller requests a desired vehicle speed. The engine and/or DISG torque is adjusted to provide the desired vehicle speed. In particular, the engine and/or DISG torque is adjusted in response to a difference in desired vehicle speed and actual vehicle speed. Thus, engine and/or DISG torque is varied to maintain vehicle speed at a desired speed), and
	wherein, when the speed of the mild hybrid electric vehicle is greater than the target speed (Gibson: Para. [0040], The first plot from the top of FIG. 4 is a plot of
vehicle speed versus time. The Y axis represents vehicle speed and vehicle speed increases in the direction of the Y axis arrow. The X axis represents time and time increases from the left to right side of the figure. Solid line 400 represents actual vehicle speed. Dashed line 401 represents desired vehicle speed. Actual vehicle speed and desired vehicle speed are equal when only solid line 400 is visible. *Examiner would like to point to figure 4, where the plot illustrates when the speed of the vehicle (i.e., solid line 400) is greater than the target speed (i.e., dashed line)) determined according to the signals input (Gibson: Para. [0074], At 524, method 500 conditionally performs a transmission gear upshift to allow the DISG to provide the maximum DISG torque (TDISG_MAX) ( e.g., maximum DISG torque at a DISG speed less than the base DISG speed). Method 500 proceeds to 526 after the transmission is conditionally
up shifted ( e.g., shifted to a higher gear to reduce DISG speed, from 2nd to 3rd for example)) from the user interface device executing the interface with the user (Gibson: Para. [0058], lines 1-10, At 502, method 500 judges if the hybrid vehicle is in a speed control or cruise control mode. The vehicle may enter speed control mode in response to an operator or controller request. During speed control mode, the driver or controller requests a desired vehicle speed. The engine and/or DISG torque is adjusted to provide the desired vehicle speed. In particular, the engine and/or DISG torque is adjusted in response to a difference in desired vehicle speed and actual vehicle speed. Thus, engine and/or DISG torque is varied to maintain vehicle speed at a desired speed)….
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify a cruise control system for a mild hybrid electric vehicle as taught by Miersch-Wiemers and combine a vehicle speed detecting device connected to the controller and detecting a speed of the mild hybrid electric vehicle, wherein the controller is configured for controlling an operation of the engine, setting a target speed during a cruise mode operation according to signals input from the user interface device, and  determining a compensation torque of the MHSG based on the speed of the mild hybrid electric vehicle and the target speed to control an operation of the MHSG taught by Gibson. One of ordinary skill in the art would 
vehicle speed while the vehicle is in speed or cruise control mode in response to entering a road construction zone (Gibson:  Para. [0004], lines 1-8).
	Neither Miersch-Wiemers nor Gibson explicitly teach:
	…the controller is configured to control the operation of the MHSG to output a regenerative braking torque corresponding to a difference of the speed of the mild hybrid electric vehicle and the target speed and after controlling the operation of the MHSG, controlling of the operation of the engine by supplying an amount of fuel determined according to the regenerative braking torque, to the engine.
	However, in the same field of endeavor, Imai teaches:
	the controller (Imai: see Figure 1, controller 28) is configured to control the operation of the MHSG to output a regenerative braking torque corresponding to a difference of the speed of the mild hybrid electric vehicle and the target speed (Imai: Para. [0107], lines 8-18, The target output for the engine 1 is Set to an output that is slightly larger than a demand propulsive output for the vehicle which is determined from the demand drive power for the vehicle and the vehicle speed. The controller 28 controls the throttle opening depending on the target output torque and the target rotational speed for the engine 1, and controls the first motor 4 to achieve a target regenerative torque as a value produced by correcting the target output torque according to a feedback control process depending on the difference between the target rotational Speed for the engine 1 and the actual rotational Speed of the engine 1. *Examiner interprets that the citation illustrates a difference between the speed of the vehicle and a target speed that corresponds to output a regenerative braking torque) and ... 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the cruise control system for a mild hybrid electric vehicle taught by Miersch-Wiemers in view of Gibson and combine …the controller is configured to control the operation of the MHSG to output a regenerative braking torque corresponding to a difference of the speed of the mild hybrid electric vehicle and the target speed… as taught by Imai. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the hybrid vehicle is of good energy efficiency (Imai: Para. [0117], lines 10-14).
	The combination of Miersch-Wiemers, Gibson and Imai does not teach: 
	…after controlling the operation of the MHSG, controlling of the operation of the engine by supplying an amount of fuel determined according to the regenerative braking torque, to the engine.
	However, in the same field of endeavor, Shiraishi teaches:
	…after controlling the operation of the MHSG (col. 2, lines 64-67; col. 3, lines 1-4,  calculating a torque difference between an engine torque that may be produced when a mixture of the first air-fuel ratio is supplied to the engine and the estimated second air-fuel ratio engine torque, and changing the operating mode from the first operating mode to the second operating mode when the output torque of the electric motor is approximately equal to the calculated torque difference), controlling of the operation of the engine by supplying an amount of fuel determined according to the regenerative braking torque, to the engine (col. 9, lines 60-66, Timing of changing air-fuel ratio from 30 to 15 is determined so that air-fuel ratio is changed when a motor torque ΔTm coincides with the engine torque change ΔTe. Upon the change of air-fuel ratio, the electric energy converter controller 1 reduces the value of the current command given to the motor/generator 19 to reduce the motor torque corresponding to the engine torque change).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the cruise control system for a mild hybrid electric vehicle as taught in the combination of Miersch-Wiemers, Gibson and Imai and combine …after controlling the operation of the MHSG, controlling of the operation of the engine by supplying an amount of fuel determined according to the regenerative braking torque, to the engine as taught by Shiraishi. One of ordinary skill in the art would have been motivated to make this modification in order to convey the fuel consumption rate and efficiency of the engine can be improved (col. 18, lines 33-34).
	Regarding Claim 2, the combination of Miersch-Wiemers, Gibson, Imai and Shiraishi teaches the cruise control system for the mild hybrid electric vehicle of claim 1. 
	Miersch-Wiemers does not explicitly teach wherein:
	when the target speed is greater than the speed of the electric vehicle, the controller is configured to control an output to output of the MHSG to output the compensation torque corresponding to the difference of the target speed and the speed of the electric vehicle. 
	However, in the same field of endeavor, Gibson teaches:
	when the target speed is greater than the speed (Gibson: Para. [0078], lines 1-4, At 540, method 500 judges if the road load torque at the second or new desired vehicle speed (T RL2) is greater than the maximum DISG torque (e.g., maximun1 DISG torque below the base speed) TDISGM4X) of the electric vehicle (Gibson: Para. [0036], lines 1-4, the system further comprises additional instructions to up shift the transmission in response to DISG speed being greater than a DISG speed where maximum DISG torque is available and Para. [0038], lines 21-23, The engine and DISG torque may result in generating a vehicle speed which is fed back to summing junction 304) the controller is configured to control an output to output the compensation torque corresponding to the difference of the target speed and the speed of the electric vehicle (Gibson: Para. [0058], lines 1-9, At 502, method 500 judges if the hybrid vehicle is in a speed control or cruise control mode. The vehicle may enter speed control mode in response to an operator or controller request. During speed control mode, the driver or controller requests a desired vehicle speed. The engine and/or DISG torque is adjusted to provide the desired vehicle speed. In particular, the engine and/or DISG torque is adjusted in response to a difference in desired vehicle speed and actual vehicle speed). 	
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the cruise control system for the mild hybrid electric vehicle according to claim 1 as taught in the combination of Miersch-Wiemers, Gibson, Imai and Shiraishi and combine when the target speed is greater than the speed of the electric vehicle, the controller is configured to control an output to output the compensation torque corresponding to the  difference of the target speed and the speed of the electric vehicle as taught by Gibson. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired vehicle speed during speed control mode since driveline torque to maintain the desired vehicle speed may change with varying road conditions, for example when a driver reduces a desired vehicle speed while the vehicle is in speed or cruise control mode in response to entering a road construction zone (Gibson:  Para. [0004], lines 1-8).
claim 3, the combination of Miersch-Wiemers, Gibson, Imai and Shiraishi teach the cruise control system for the mild hybrid electric vehicle of claim 2.  Miersch-Wiemers further teaches:
	a battery (Miersch-Wiemers: col. 2, lines 38-39, The electric motor 28 is electrically connected to a battery 36) connected to the controller and electrically connected to the MHSG (Miersch-Wiemers: col. 4, lines 5-7, the controller 64 establishes an electric connection between the interface 52 and the electric motor 28 whereby operation of the electric motor 28; and Claim 11, The mild hybrid vehicle of claim 8, wherein the electric motor is an integrated starter-generator). 
	Miersch-Wiemers does not explicitly teach:
	wherein the controller is configured to control the operation of the engine according to the target speed when it is determined by the controller, based on a state of charge (SOC) of the battery, that the MHSG does not output the compensation torque.
	However, in the same field of endeavor, Gibson teaches:
	wherein the controller is configured to control the operation of the engine (Gibson: Para. [0016], lines 1-4, Referring to FIG. l, internal combustion engine 10, comprising a plurality of cylinders, one cylinder of which is shown in FIG. 1, is controlled by electronic engine controller 12) according to the target speed when it is determined by the controller (Gibson: Para. [0003], lines 1-5, The same driveline modes may be made available when the hybrid vehicle is operating in a cruise or speed control mode. The vehicle may enter speed or cruise control mode when prompted to do so by a driver or a controller. The driver or controller selects a desired vehicle speed), based on a state of charge (SOC) of the battery (Gibson: Para. [0069], lines 7-10, A logical and operation is then performed on the logical result and whether SOC is greater than a battery state of charge based on engine deceleration fuel shut off mode (SOCDESO)), that the MHSG does not output the compensation torque (see at Gibson: Para. [0091], lines 1-6, The method of FIGS. 5A-5C also comprises: during a closed-loop vehicle speed control mode, delaying a change in propulsion sources providing torque to a driveline or absorbing torque from the driveline in response to an estimate of a time to change from a present vehicle speed to a new vehicle speed).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the cruise control system for the mild hybrid electric vehicle according to claim 2 as taught by Miersch-Wiemers, Gibson, Imai and Shiraishi combine the controller is configured to control the operation of the engine according to the target speed when it is determined by the controller, based on a state of charge (SOC) of the battery as taught by Gibson. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired vehicle speed during speed control mode since driveline torque to maintain the desired vehicle speed may change with varying road conditions, for example when a driver reduces a desired vehicle speed while the vehicle is in speed or cruise control mode in response to entering a road construction zone (Gibson:  Para. [0004], lines 1-8).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miersch-Wiemers, Gibson, Imai and Shiraishi as applied to claim 5 above, and further in view of Vovos (US-2017/0219657).
	Regarding claim 5, the combination of Miersch-Wiemers, Gibson and Imai teach the cruise control system for the mild hybrid electric vehicle of claim 3. Miersch-Wiemers further teaches:
The electric motor 28 is electrically connected to a battery 36) connected to the controller and electrically connected to the MHSG (iersch-Wiemers: col. 4, lines 5-7, the controller 64 establishes an electric connection between the interface 52 and the electric motor 28 whereby operation of the electric motor 28; and Claim 11, The mild hybrid vehicle of claim 8, wherein the electric motor is an integrated starter-generator).
	Miersch-Wiemers does not explicitly teach: 
	wherein the controller is configured to control the operation of the engine according to the target speed when it is determined by the controller, based on the SOC of the battery, that the MHSG does not execute a regenerative braking.
  	However, in the same field of endeavor Gibson teaches:
	wherein the controller is configured to control the operation of the engine (Gibson: Para. [0016], lines 1-4, Referring to FIG. l, internal combustion engine 10, comprising a plurality of cylinders, one cylinder of which is shown in FIG. 1, is controlled by electronic engine controller 12)  according to the target speed when it is determined by the controller (Gibson: Para. [0003], lines 1-5, The same driveline modes may be made available when the hybrid vehicle is operating in a cruise or speed control mode. The vehicle may enter speed or cruise control mode when prompted to do so by a driver or a controller. The driver or controller selects a desired vehicle speed), based on the SOC of the battery (Gibson: Para. [0069], lines 7-10, A logical and operation is then performed on the logical result and whether SOC is greater than a battery state of charge based on engine deceleration fuel shut off mode (SOCDESO)).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the cruise control system for the mild hybrid electric vehicle according to Shiraishi and combine the controller is configured to control the operation of the engine according to the target speed when it is determined by the controller, based on a state of charge (SOC) of the battery taught by Gibson. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired vehicle speed during speed control mode since driveline torque to maintain the desired vehicle speed may change with varying road conditions, for example when a driver reduces a desired vehicle speed while the vehicle is in speed or cruise control mode in response to entering a road construction zone (Gibson:  Para. [0004], lines 1-8).	
	Neither Miersch-Wiemers, Gibson nor Imai or Shiraishi explicitly teach wherein the MHSG:
	controller, based on the SOC of the battery does not execute a regenerative braking.
	However, in the same field of endeavor, Vovos teaches:
	controller, based on the SOC of the battery does not execute a regenerative braking (Vovos: Para. [0110], lines 1-4, To prevent overcharging, when the SOC is above the preset maximum (“Y” at S835), regenerative charging (regenerative braking) of the Energy Storage Device 100 is prevented (S835). In an aspect of the invention, regenerative charging is prevented by removing a negative torque command from the ISG 615).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the cruise control system for the mild hybrid electric vehicle according to claim 3 taught by Miersch-Wiemers, Gibson, Imai and Shiraishi and combine controller, based on the SOC of the battery does not execute a regenerative braking taught by Vovos. One of ordinary skill in the art would have been motivated to make this modification in order to prevent .
Claim 6-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US-20160114792-A1) in view of Miersch-Wiemers et al. (US-9340197-B1), and further in view of Imai et al. (US-2002/0024306) and still further view of Shiraishi et al. (US-6,570,265)..
	Regarding Claim 6, (Currently amended) Gibson discloses a cruise control method of a mild hybrid electric vehicle, the cruise control method comprising: 
	determining, by a controller, whether a cruise mode is operated according to an output signal … (Gibson:  Para. [0003], lines 1-4, The same driveline modes may be made available when the hybrid vehicle is operating in a cruise or speed control mode. The vehicle may enter speed or cruise control mode when prompted to do so by a driver or a controller); 
	determining, by the controller, whether a vehicle speed increasing signal (Gibson: Para. [0061], lines 1-8, At 508, method 500 judges if the requested vehicle
speed change is an increase in the requested vehicle speed. Method 500 may judge that the change in vehicle speed is an increase in vehicle speed when the new requested vehicle
speed is greater than the present vehicle speed. If method 500 judges that the requested change in vehicle speed is an increase in vehicle speed, torque is provided by the engine and/or DISG to the driveline to increase vehicle speed)…;
	determining, by the controller, a compensation torque depending on a difference of a target speed and a current speed of the mild hybrid electric vehicle (Gibson: Para. [0015], lines 2-3, The hybrid vehicle may include an engine as is shown in FIG. 1.) according to the vehicle speed increasing signal (Gibson: Para. [0058], lines 1-9, At 502, method 500 judges if the hybrid vehicle is in a speed control or cruise control mode. The vehicle may enter speed control mode in response to an operator or controller request. During speed control mode, the driver or controller requests a desired vehicle speed. The engine and/or DISG torque is adjusted to provide the desired vehicle speed. In particular, the engine and/or DISG torque is adjusted in response to a difference in desired vehicle speed and actual vehicle speed); 	
	controlling by the controller, an operation … to output a determined compensation torque (Gibson:  Para. [0058], lines 1-5, At 502, method 500 judges if the hybrid vehicle is in a speed control or cruise control mode. The vehicle may enter speed control mode in response to an operator or controller request. During speed control mode, the driver or controller requests a desired vehicle speed),
	determining, by the controller, whether a vehicle speed decreasing signal (Gibson: Para. [0061], lines 8-12, Further, the answer is yes and method 500 proceeds to 540.
Otherwise, if the requested change in vehicle speed is a decrease in vehicle speed, the engine and/or DISG torque may be decreased to decrease vehicle speed)…; and 	
	determining, by the controller… DB1/ 115585004.13 of 11PATENTApplication No. 16/059,288Attorney Docket No. 060944-6994-USthe current speed of the mild hybrid electric vehicle (Gibson: see at least Figure 4. *Examiner interprets from this figure a current speed is determined by the controller).
	Gibson does not explicitly teach:	
	…a user interface device;
	…output from the user interface device;
…a mild hybrid starter & generator (MHSG)…;
	…output from the user interface device;

	controlling, by the controller, the operation of the MHSG to output a determined regenerative braking torque and after controlling the operation of the MHSG to output the determined regenerative braking torque, controlling of an operation of an engine by supplying an amount of fuel determined according to the regenerative braking torque, to the engine.
	However, in the same field of endeavor, Miersch-Wiemers teaches:
	…a user interface device (Miersch-Wiemers: col. 4, line 20-21, Once the interface 52 is enabled, the operator provides an input to the interface 52);
	… a mild hybrid starter & generator (MHSG)… (Miersch-Wiemers: Claim 11. The mild hybrid vehicle of claim 8, wherein the electric motor is an integrated starter-generator);
	…the user interface device (Miersch-Wiemers: col. 4, lines 20-22, Once the interface 52 is enabled, the operator provides an input to the interface 52, based on a desired vehicle movement).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify a cruise control method of the mild hybrid electric vehicle taught by Gibson and combine …a user interface device; … a mild hybrid starter & generator (MHSG)…; and …output from the user interface device  taught by Miersch-Wiemers. One of ordinary skill in the art would have been motivated to make this modification in order to convey a mild hybrid vehicle including an internal combustion engine and an electric motor arranged to selectively output torque and to selectively operate as a generator to harvest electrical power during 
	However, neither Gibson nor Miersch-Wiemers explicitly teach:
	determining, by the controller, a regenerative braking torque depending on a difference of the target speed determined according to the vehicle speed decreasing signal received from the user interface device executing an interface with a user, and …; 	and 
	controlling, by the controller, the operation of the MHSG to output a determined regenerative braking torque and after controlling the operation of the MHSG to output the determined regenerative braking torque, controlling of an operation of an engine by supplying an amount of fuel determined according to the regenerative braking torque, to the engine.
	However, in the same field of endeavor, Imai teaches:
	determining, by the controller, a regenerative braking torque depending on a difference of the target speed determined according to the vehicle speed (Imai: Para. [0088], lines 1-7, the controller 28 calculates target regenerative torques and target propulsive torques for the first and Second motors 4, 5 from the target load torque determined as described above and a propulsive torque (proportional to the demand drive power) to be generated on the power output shaft 6 depending on the demand drive power for the vehicle) decreasing signal received from the user interface device executing an interface with a user (Imai: Para. [0084], lines 1-4, In the low-speed-range engine-driven mode, the controller 28 controls the clutches 22, 23, 25, 26 to be in the engaged state, the disengaged state, the disengaged state, and the engaged state, as shown in FIG. 4(a); and Para. [0085], lines 1-3, The controller 28 controls the first motor 4 and the second motor 5 to operate in the regenerative mode and the propulsive mode, respectively), and …; and 
The controller 28
controls the throttle opening depending on the target output torque and the target rotational speed for the engine 1, and controls the first motor 4 to achieve a target regenerative
torque).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the cruise control system for a mild hybrid electric vehicle taught by Gibson in view of Miersch-Wiemers and combine determining, by the controller, a regenerative braking torque depending on a difference of the target speed determined according to the vehicle speed decreasing signal…; and controlling, by the controller, the operation of the MHSG to output a determined regenerative braking torque as taught by Imai. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the hybrid vehicle is of good energy efficiency (Imai: Para. [0117], lines 10-14).
	The combination of Miersch-Wiemers, Gibson and Imai does not teach: 
	… and after controlling the operation of the MHSG to output the determined regenerative braking torque, controlling of the operation of an engine by supplying an amount of fuel determined according to the regenerative braking torque, to the engine.
	However, in the same field of endeavor, Shiraishi teaches:
	… and after controlling the operation of the MHSG to output the determined regenerative braking torque (col. 2, lines 64-67; col. 3, lines 1-4,  calculating a torque difference between an engine torque that may be produced when a mixture of the first air-fuel ratio is supplied to the engine and the estimated second air-fuel ratio engine torque, and changing the operating mode from the first operating mode to the second operating mode when the output torque of the electric motor is approximately equal to the calculated torque difference), controlling of the operation of an engine by supplying an amount of fuel determined according to the regenerative braking torque, to the engine (col. 9, lines 60-66, Timing of changing air-fuel ratio from 30 to 15 is determined so that air-fuel ratio is changed when a motor torque ΔTm coincides with the engine torque change ΔTe. Upon the change of air-fuel ratio, the electric energy converter controller 1 reduces the value of the current command given to the motor/generator 19 to reduce the motor torque corresponding to the engine torque change).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the cruise control system for a mild hybrid electric vehicle as taught in the combination of Miersch-Wiemers, Gibson and Imai and combine … and after controlling the operation of the MHSG to output the determined regenerative braking torque, controlling of the operation of an engine by supplying an amount of fuel determined according to the regenerative braking torque, to the engine as taught by Shiraishi. One of ordinary skill in the art would have been motivated to make this modification in order to convey the fuel consumption rate and efficiency of the engine can be improved (col. 18, lines 33-34).
	Regarding claim 7, the combination of Gibson, Miersch-Wiemers, Imai and Shiraishi teaches the cruise control method for the vehicle of claim 6. Gibson further teaches the method including: 
	detecting a state of charge (SOC) of a battery by the controller to determine, based on the SOC of the battery (Gibson: Para. [0069], lines 7-10, A logical and operation is then performed on the logical result and whether SOC is greater than a battery state of charge based on engine deceleration fuel shut off mode (SOCDESO)), whether it is possible for the MHSG to output the compensation torque (see at Gibson: Para. [0091], lines 1-6, The method of FIGS. SA-SC also comprises: during a closed-loop vehicle speed control mode, delaying a change in propulsion sources providing torque to a driveline or absorbing torque from the driveline in response to an estimate of a time to change from a present vehicle speed to a new vehicle speed). 
	Gibson teaches a hybrid vehicle, however, Gibson does not explicitly teach:
	the MHSG.
	However, in the same field of endeavor, Miersch-Wiemers teaches:
	the MHSG (Miersch-Wiemers: Claim 11. The mild hybrid vehicle of claim 8, wherein the electric motor is an integrated starter-generator).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify a cruise control method of the mild hybrid electric vehicle taught in the combination of Gibson, Miersch-Wiemers and Imai and combine the MHSG as taught by Miersch-Wiemers. One of ordinary skill in the art would have been motivated to make this modification in order to convey a mild hybrid vehicle including an internal combustion engine and an electric motor arranged to selectively output torque and to selectively operate as a generator to harvest electrical power during operation of the internal combustion engine. An interface is located on or outside an exterior panel of the vehicle (Miersch-Wiemers: col. 1, lines 43-48).
	Regarding claim 8, the combination of Gibson, Miersch-Wiemers, Imai and Shiraishi teach the cruise control method for the vehicle of claim 6.  Gibson further teaches:
	determining a fuel amount corresponding to a determined compensation torque by the controller when it is determined by the controller (Gibson: Para. [0033], lines 1-7, Controller 12 may be configured to receive inputs from engine 10, as shown in more detail in FIG. l, and accordingly control a torque output of the engine and/or operation of the torque converter, transmission, DISG, clutches, and/or brakes. As one example, an engine torque
output may be controlled by adjusting a combination of spark timing, fuel pulse width, fuel pulse timing), based on the SOC (Gibson: Para. [0069], lines 7-10, A logical and operation is then performed on the logical result and whether SOC is greater than a battery state of charge based on engine deceleration fuel shut off mode (SOCDESO)), that the MHSG is possible to output the compensation torque (see at Gibson: Para. [0091], lines 1-6, The method of FIGS. 5A-5C also comprises: during a closed-loop vehicle speed control mode, delaying a change in propulsion sources providing torque to a driveline or absorbing torque from the driveline in response to an estimate of a time to change from a present vehicle speed to a new vehicle speed); and 	
	controlling, by the controller, engine operation according to the determined fuel amount (Gibson: Para. [0017], lines 3-8, fuel may be injected to an intake port, which is known to those skilled in the art as port injection. Fuel injector 66 delivers liquid fuel in  proportion to the pulse width from controller 12. Fuel is delivered to fuel injector 66 by a fuel system (not shown) including a fuel tank, fuel pump, and fuel rail (not shown); and Para. [0033], lines 5-7, As one example, an engine torque output may be controlled by adjusting a combination of spark timing, fuel pulse width, fuel pulse timing. ***Examiner interprets that a controller determines the fuel amount by fuel pulse width over time).
	Regarding Claim 12, (Amended) the claim(s) recites analogous limitations to claim(s) 6
above, and is/are therefore rejected on the same premise.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson, Miersch-Wiemers, Imai and Shiraishi as applied to claims 6 and 10 above, and further in view of Shishido et al. (US-2015/0375747).
	Regarding claim 10, the combination of Gibson, Miersch-Wiemers and Imai and Shiraishi teaches the cruise control method for the vehicle of claim 6. Gibson teaches detecting an SOC of a battery by the controller to determine based on the SOC of the battery (Gibson: Para. [0033], lines 12-17, engine control may be performed on a cylinder-by-cylinder basis to control the engine torque output. Controller 12 may also control torque output and electrical energy production from DISG by adjusting current flowing to and from field and/or armature windings of DISG as is known in the art).
	Gibson does not explicitly teach:	
	…whether it is possible for the MHSG to output the regeneration torque.
	Miersch-Wiemers teaches:
	…the MHSG… (Miersch-Wiemers: Claim 11. The mild hybrid vehicle of claim 8, wherein the electric motor is an integrated starter-generator).
	  Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify a cruise control method of a mild hybrid electric vehicle as taught in the combination of Gibson, Miersch-Wiemers and Imai and combine …the MHSG…  taught by Miersch-Wiemers. One of ordinary skill in the art would have been motivated to make this modification in order to convey in response to the input, the mild hybrid vehicle moves solely under power of the electric motor of the mild hybrid vehicle (Miersch-Wiemers: col. 1, lines 40-42).

However, in the same field of endeavor Shishido teaches:
	…whether it is possible for …to output the regeneration torque (Shishido: Para. [0045], lines 12-16, The control device 10 controls the power control unit 32 to control the torque generated by the motor generator 3, the rotational speed, and the torque (energy) regenerated by the motor generator 3. *Examiner interprets that the controller detects the SOC (state of charge) of the battery when the torque is regenerated by motor).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the cruise control method for the mild hybrid electric vehicle according to claim 9 taught in the combination of Gibson, Miersch-Wiemers, Imai and Shiraishi and combine …whether it is possible for …to output the regeneration torque as taught by Shishido. One of ordinary skill in the art would have been motivated to make this modification in order for the control of the regenerative braking torque more readily or more accurately (Shishido: Para. [0098], lines 4-6).
	Regarding claim 11, (Currently amended) the combination of Miersch-Wiemers, Gibson, Imai, Shiraishi and Shishido teach the cruise control method for the vehicle of claim 10.  Gibson further teaches the method including: 
	 …
controlling by the controller, an engine operation according to the determined fuel amount (Gibson: Para. [0017], lines 3-8, fuel may be injected to an intake port, which is known to those skilled in the art as port injection. Fuel injector 66 delivers liquid fuel in proportion to the pulse width from controller 12. Fuel is delivered to fuel injector 66 by a fuel system (not shown) including a fuel tank, fuel pump, and fuel rail (not shown); and Para. [0033], lines 5-7, As one example, an engine torque output may be controlled by adjusting a combination of spark timing, fuel pulse width, fuel pulse timing. *Examiner interprets that a controller determines the fuel amount by fuel pulse width over time).  
	Gibson teaches determining, by the controller, a fuel amount as stated above, however, neither Gibson, Miersch-Wiemers nor Imai or Shiraishi explicitly teach:
	determining, by the controller, a fuel amount corresponding to a determined regeneration torque.
	However, in the same field of endeavor Shishido teaches:
	determining, by the controller, a fuel amount corresponding to a determined regeneration torque (Shishido: Para. [0044], lines 1-8, The engine 2 (an internal combustion engine) is a port injection engine or a cylinder injection engine (a direct injection engine), for example, and uses fuels such as gasoline, light oil, alcohol, and hydrogen. The engine 2 is controlled by the control device 10. The control device 10 controls the opening degree of a throttle valve 21 of the engine 2 and the injection quantity of a fuel injection valve 22, thereby controlling the torque (engine torque); and Para. [0045], lines 13-16, The control device 10 controls the power control unit 32 to control the torque generated by the motor generator 3, the rotational speed, and the torque (energy) regenerated by the motor generator. *Examiner interprets when the control device controls both engine 1 and 2, where the control device monitors and detects a fuel amount and outputs the control torque that contributes to the torque (energy) regenerated by the motor generator).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the cruise control method for the mild hybrid electric vehicle according to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664